Citation Nr: 0631562	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for sinusitis with 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
November 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the New 
Orleans, Louisiana, Regional Office (RO), of the Department 
of Veterans Affairs (VA), which in part, denied a rating in 
excess of 10 percent disabling for sinusitis.

In August 2005, the Board denied the claim for increased 
rating for the sinusitis.  The appellant appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2006, while this case was pending 
before the Court, the Office of General Counsel for VA, on 
behalf of the Secretary and the appellant filed a Joint 
Motion for Remand and to Stay Proceedings.  The motion was 
to vacate the August 2005 decision by the Board, and to 
remand the case for readjudication due to evidentiary 
deficiencies.  The Joint Motion was granted by a June 2006 
Court Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2006 joint motion for remand which was granted 
by the Court, it was pointed out that evidentiary 
deficiencies were present in the August 2005 Board decision.  
Specifically, it was found that the Board had failed to 
provide adequate reasons and bases for its denial of a 
rating in excess of 10 percent disabling for the veteran's 
sinusitis.  Inconsistencies in the Board's analysis were 
pointed out regarding the Board's basis for denial pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6513, which assigns the 
disability ratings based on the number of incapacitating 
episodes or non-incapacitating episodes caused by sinusitis.  
The Board's justification for denying a rating in excess of 
10 percent disabling was found to be inconsistent with some 
of the evidence cited in the decision, with no adequate 
explanation for this discrepancy made.  Finally, it was 
pointed out that the December 2003 VA examination failed to 
address the frequency and duration of periods of 
incapacitation said to have been experienced by the veteran 
due to his sinusitis.  

In view of these inconsistencies and the inadequacy of the 
December 2003 VA examination, another examination should be 
scheduled.  Furthermore, the most recent records of 
treatment are VA records dated in May 2005, which are now 
more than a year old.  In order to ascertain the current 
severity of his sinusitis, records of current treatment from 
within the past year should be obtained.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The duty to assist letter must 
address the criteria for an earlier effective date of any 
award should an increased rating be granted.  


Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an earlier effective date, if 
an increased rating is granted, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant 
as specifically affecting the issue on 
appeal.  

2.  The AMC should request the veteran 
to provide more information about his 
medical treatment for his sinusitis with 
headaches and after obtaining necessary 
authorization, attempt to obtain the 
records of all medical treatment for his 
sinusitis with headaches from May 2005 
to the present time.  If the above-
mentioned records are not available, 
that fact should be entered in the 
claims file.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA Ears Nose Throat 
(ENT) examination to determine the 
nature and severity of his sinusitis 
with headaches.  The claims folder must 
be made available to the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  For 
purposes of this examination, an 
incapacitating episode means one that 
requires bed rest and treatment by a 
physician.  Based on review of the 
record and examination of the veteran, 
the examiner should comment as to 
whether the veteran's sinusitis symptoms 
result in three or more incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment.  Also, the 
examiner should also comment as to 
whether his symptoms result in more than 
six non-incapacitating episodes per year 
of sinusitis characterized by headaches, 
pain, and purulent discharge or 
crusting.  Additionally, the examiner 
should also review pertinent aspects of 
the veteran's medical history and 
discuss whether the veteran has 
undergone radical surgery for his 
sinusitis and now has chronic 
osteomyelitis or whether the veteran 
suffers from near constant sinusitis 
characterized by headaches, pain, and 
tenderness of the affected sinus, and 
purulent discharge or crusting after 
repeated surgeries.  

4.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 
(2005).

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



